            Case 1:20-cv-02378 Document 1 Filed 03/18/20 Page 1 of 17



Alexandre A. Montagu (AM-6989)
Kenneth E. Aldous, Of Counsel (KA-9526)
MONTAGULAW, P.C.
1120 Avenue of the Americas, 4th Floor
New York, New York 10036
(212) 996-1287 (tel)
(212) 996-9579 (fax)
alex@montagulaw.com
ken@montagulaw.com

Attorneys for Plaintiffs Standard & Poor’s
Financial Services LLC, and S&P Opco, LLC

                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

                                                 :
STANDARD & POOR’S FINANCIAL                      :     Case No.:
SERVICES LLC, and S&P OPCO, LLC,                 :
                                                 :     ECF Case
                             Plaintiffs,         :
                                                 :
                   - against -                                     COMPLAINT
                                                 :
                                                 :         (JURY TRIAL DEMANDED)
FINVEX SA,
                                                 :
                             Defendant.          :    (REQUEST FOR INJUNCTIVE RELIEF)
                                                 :
                                                 :


       Plaintiffs STANDARD & POOR’S FINANCIAL SERVICES LLC (“SPFS”), and S&P

OPCO, LLC (“SPO”) (together with SPFS, “S&P or “Plaintiffs”), as and for their Complaint

against Defendant FINVEX SA (“Finvex” or “Defendant”), allege as follows:

                                 NATURE OF THE ACTION

       1.     This is an action to recover an amount not less than $979,535.34 owed by Finvex

to S&P under a Master Subscription Agreement, effective as of December 15, 2013 (the

“MSA”), a Master Custom Index Agreement, effective as of September 12, 2013 (the “MCA”),

and various other Attachments and Schedules related to the MSA and/or MCA (collectively, the

“Agreements”). Because S&P has performed fully under those Agreements, S&P is entitled to a
             Case 1:20-cv-02378 Document 1 Filed 03/18/20 Page 2 of 17



damages award recognizing that, to date, Finvex has failed and refused to uphold its end of the

parties’ bargain.

       2.      For the same reason, this also is an action for equitable relief: (i) permanently

enjoining Finvex from using indices, underlying data, and services S&P provided to Finvex

under the Agreements; (ii) permanently enjoining Finvex from using or referring to S&P’s trade

names, trademarks, and service marks; and (iii) directing Finvex (a) to expunge S&P’s indices,

underlying data, services, trade names, trademarks, and service marks, together with any portion

or copies thereof, from all of Finvex’s electronic systems, and (b) to certify, in writing, that

Finvex has completed such expungement.

                                          THE PARTIES

       3.      Plaintiff STANDARD & POOR’S FINANCIAL SERVICES LLC is a Delaware

limited liability company, with its corporate headquarters located at 55 Water Street, New York,

New York 10041. SPFS is a corporate affiliate of SPO and is authorized to do business in the

State of New York.

       4.      Plaintiff S&P OPCO, LLC is a Delaware limited liability company, with its

corporate headquarters located at 55 Water Street, New York, New York 10041. SPO is a

corporate affiliate of SPFS and is authorized to do business in the State of New York.

       5.      Defendant FINVEX SA is a Belgian public limited company, with its statutory

seat/registered office located at 11 Rue des Colonies, B-1000 Brussels, Belgium, registered in the

Belgian Crossroads Bank of Companies with the number 0823.188.718. Upon information and

belief, in or about February 2016, the Horus consultancy group, including Horus Europe

Holdings Ltd., acquired Finvex Group SA, after which time Finvex Group SA changed its name

to Finvex.




                                                  2
              Case 1:20-cv-02378 Document 1 Filed 03/18/20 Page 3 of 17



                                  JURISDICTION AND VENUE

        6.      This Court has subject-matter jurisdiction over these claims pursuant to 28 U.S.C.

§ 1332 because the amount in controversy exceeds $75,000.00, exclusive of interest and costs,

and because the dispute is between a citizen of a state and a subject of a foreign state.

        7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Finvex is

subject to personal jurisdiction in this District based upon: (i) Finvex’s consent to the exclusive

jurisdiction of the state and federal courts sitting in New York, New York for the resolution of

any dispute arising from or related to the Agreements that form the legal bases for the claims

asserted in this action; and (ii) Finvex’s substantial and regular business activities in this District.

                                   FACTUAL BACKGROUND

        8.      S&P develops and publishes financial indices, data, information, and software.

More specifically, S&P is a global leader in providing and licensing investable and benchmark

indices to the financial markets, indices that S&P has developed and maintained – in some

instances, over the course of many decades – at considerable expense and effort.

        9.      A market index follows a certain market and reflects an average of the stock-

market value of certain defined shares of stock, providing investors with a useful summary of a

particular market’s “ups and downs.” It enables the world’s institutional and retail investors to

track the performance of publicly traded stocks within a market (or market sector) without

having to aggregate the underlying components.

        10.     Commencing in the third quarter of 2013, S&P provided calculation services for

Finvex’s custom indices and licensed certain S&P indices to Finvex, including some of S&P’s

Sustainability Indices.1 S&P granted Finvex a license to use certain S&P marks in Finvex’s


1
       In 1999, Dow Jones – later acquired by S&P – launched its family of Dow Jones
Sustainability Indices to track the performance of worldwide companies that meet certain

                                                   3
             Case 1:20-cv-02378 Document 1 Filed 03/18/20 Page 4 of 17



marketing and promotional efforts in relation to Finvex’s custom indices and financial products.

In addition, S&P provided Finvex with data-subscription services (i.e., access to the underlying

sustainability index data). In turn, an investment bank issued financial products linked to the

Finvex custom indices.

       11.     For these purposes, on various dates between approximately October 2013 and

June 2017, S&P and Finvex entered into a series of Agreements, pursuant to which S&P agreed

to provide Finvex with, among other things: (i) certain custom index-calculation services and

index data subscription services; and (ii) licenses to use and/or refer to S&P’s and/or its

affiliates’ trade names, trademarks, or service marks in connection with the marketing and

promotion of custom indices and financial products linked thereto. In return, Finvex agreed to

provide S&P with, among other things, payment, pursuant to certain Agreements and pricing

schedules.

       12.     Despite S&P’s full performance of its obligations under the Agreements, Finvex

has failed and refused to comply with its contractual obligations, including its obligation to pay

S&P’s invoices.

       13.     As a result, S&P formally terminated the Agreements and now seeks to recover

the monies owed to S&P by Finvex under those Agreements and, among other things, to enjoin

Finvex from using or referring to: (i) the indices, underlying data, and services S&P provided to

Finvex under the Agreements; and (ii) S&P’s intellectual property (i.e., its trade names,

trademarks, or service marks).




sustainability criteria. S&P owns and calculates these Indices.


                                                 4
             Case 1:20-cv-02378 Document 1 Filed 03/18/20 Page 5 of 17



The Master Subscription Agreement (MSA)

       14.    On or about October 28, 2013, SPFS and Finvex entered into the Master

Subscription Agreement (“MSA”), effective as of December 15, 2013.2

       15.    Pursuant to the MSA, SPFS granted to Finvex, among other things:

              [A] non-exclusive, non-transferable, limited license to permit
              Authorized Users . . . to access and use internally the information
              products, service and software . . . identified in the applicable
              Services Attachment(s) and the accompanying Pricing Schedule(s)
              attached hereto.

(MSA at § 1.1.)

       16.    With respect to possible termination of the MCA, SPFS and Finvex agreed,

among other things, that:

              In the event of any breach of any material term or provision by either
              party of any Services Attachment, the other party may terminate the
              applicable Services Attachment by given thirty (30) days’ prior
              written notice thereof, provided however, that such termination shall
              not take effect if the party in breach cures or corrects the breach
              within such notice period. In the event of a breach of any material
              term or provision of this Agreement on the part of [Finvex], S&P
              shall have the right to terminate this Agreement in its entirety.

(MSA at § 3.2);

              Upon any termination of any Services Attachment by either party,
              [Finvex] shall (i) cease all use of the applicable Services provided
              under that Services Attachment, and (ii) expunge the relevant
              Services and any portion or copies thereof from all of [Finvex’s]
              electronic systems. At S&P’s request, [Finvex] shall certify to S&P
              in writing that [Finvex] has fully complied with this requirement

(MSA at § 3.5); and




2
       On or about October 28, 2013, SPO and Finvex entered into an Index Data Services
Attachment to the MSA, commencing as of December 15, 2013 (the “IDSA”). Thereafter, on or
about May 7, 2015, pursuant to the IDSA, SPO and Finvex entered into two (2) Index Data
Pricing Schedules, each commencing as of April 1, 2015 (the “Pricing Schedules”).


                                                5
              Case 1:20-cv-02378 Document 1 Filed 03/18/20 Page 6 of 17



                Upon any termination of all Services Attachments, this Agreement
                shall automatically terminate

(MSA at § 3.6).

        17.     The MSA is governed by New York law and, under it, both SPFS and Finvex

“irrevocably consent to the exclusive jurisdiction of any courts located in the State of New

York.” (MSA at § 11.1.)

The Master Custom Index Agreement (MCA)

        18.     On or about December 2, 2013, SPO and Finvex entered into the Master Custom

Index Agreement (“MCA”), effective as of September 12, 2013 (the “MCA”).

        19.     Pursuant to the MCA, SPO agreed, among other things, “to calculate and maintain

the Custom Indices and disseminate to [Finvex] the values of each Custom Index as described in

the applicable Order Schedule (the ‘Custom Index Values’).” (MCA at § 1.)

        20.     With respect to possible termination of the MCA, SPO and Finvex agreed, among

other things, that:

                In the event of any material breach by either party, the other party
                may terminate this Agreement by given thirty (30) days prior written
                notice thereof to the breaching party, which notice shall specify the
                nature of the breach; provided, however that such termination shall
                not take effect if the breaching party cures or corrects the breach
                within such notice period

(MCA at § 5(b));

                Upon any termination of this Agreement, S&P shall immediately
                discontinue performing all maintenance calculation and other
                responsibilities hereunder

(MCA at § 5I); and

                Upon any termination of this Agreement, [Finvex] shall cease any
                and all uses of the Custom Indices and Underlying Data and shall
                delete, remove or otherwise purge the Custom Indices and all
                Underlying Data, including any copies thereof, from all of
                [Finvex’s] electronic distribution systems and, upon request, certify
                to S&P in writing that it has done so

                                                 6
              Case 1:20-cv-02378 Document 1 Filed 03/18/20 Page 7 of 17



(MCA at § 5(f)).

        21.    The MCA is governed by New York law and, under it, Finvex “agrees to the

exclusive jurisdiction of the state and federal courts sitting in the State of New York.” (MCA at

§ 11(i).)

The Custom Order Index Schedules,
Entered Into Pursuant to the MCA

        22.    Between approximately July 2014 and June 2017, pursuant to the MCA, SPO and

Finvex entered into a series of Custom Index Order Schedules (Nos. 1 through 12) (the “Custom

Order Schedules”), as follows:

               a.     On or about July 23, 2014, pursuant to the MCA, SPO and
                      Finvex entered into a Second Amended & Restated Custom
                      Index Order Schedule Number 1 (Custom Hybrid Indices),
                      commencing as of June 30, 2014 (the “CIOS1”);3

               b.     On or about July 23, 2014, pursuant to the MCA, SPO and
                      Finvex entered into a Custom Index Order Schedule Number
                      2 (White Label Indices), commencing as of July 7, 2014

               c.     On or about April 16, 2015, pursuant to the MCA, SPO and
                      Finvex entered into a Custom Index Order Schedule Number
                      3 (Finvex Sector Efficient Europe 30 Index) (LICENSEE IP),
                      commencing as of April 20, 2015;

               d.     On or about April 21, 2015, pursuant to the MCA, SPO and
                      Finvex entered into a Custom Index Order Schedule Number
                      4 (The Finvex Shariah Efficient Europe 20 Index) (Custom
                      Hybrid Index), commencing as of May 4, 2015;

               e.     On or about April 21, 2015, pursuant to the MCA, SPO and
                      Finvex entered into a Custom Index Order Schedule Number
                      5 (The Finvex Shariah Efficient Global 50 Index) (Custom
                      Hybrid Index), commencing as of May 4, 2015;

               f.     On or about December 3, 2015, pursuant to the MCA, SPO
                      and Finvex entered into a Custom Index Order Schedule


3
     On or about March 17, 2015, pursuant to the CIOS1, SPO and Finvex entered into
Amendment Number 1, effective as of February 6, 2015.


                                                7
             Case 1:20-cv-02378 Document 1 Filed 03/18/20 Page 8 of 17



                     Number 6 (The Ecofi ISR 33 Index) (LICENSEE IP),
                     commencing as of November 1, 2015;

              g.     On or about January 12, 2016, pursuant to the MCA, SPO
                     and Finvex entered into a Custom Index Order Schedule
                     Number 7 (The Finvex Shariah & Sustainable Europe 20
                     Index) (Custom Hybrid Index), commencing as of January
                     25, 2016;

              h.     On or about February 12, 2016, pursuant to the MCA, SPO
                     and Finvex entered into a Custom Index Order Schedule
                     Number 8 (DS Valeur ISR Index (EUR-Net Total Return)
                     (Custom Hybrid Index), commencing as of March 1, 2016;

              i.     On or about May 31, 2016, pursuant to the MCA, SPO and
                     Finvex entered into a Custom Index Order Schedule Number
                     9 (The Finvex Ethical Sector Efficient Europe 30 Index)
                     (LICENSEE IP), commencing as of June 6, 2016;4

              j.     On or about April 24, 2017, pursuant to the MCA, SPO and
                     Finvex entered into a Custom Index Order Schedule Number
                     10 (The Finvex Quality Efficient Asia Index (Net Return and
                     Price Return)) (Custom Hybrid Index), commencing as of
                     April 10, 2017;

              k.     On or about April 10, 2017, pursuant to the MCA, SPO and
                     Finvex entered into a Custom Index Order Schedule Number
                     11 (Finvex Sustainable Efficient Japan Index) (LICENSEE
                     IP), commencing as of April 10, 2017; and

              l.     On or about June 14, 2017, pursuant to the MCA, SPO and
                     Finvex entered into a Custom Index Order Schedule Number
                     12 (The Finvex Low Carbon Europe 50 Index) (Custom
                     Hybrid Index), commencing as of July 3, 2017.

       23.    Each of the Custom Order Schedules provided, among other things:

              a.      Finvex with the right to use each custom index in
                      connection with the creation, structuring, development,
                      managing, trading, marketing and/or promotion of any
                      financial instrument or other investment product that is
                      based on, or seeks to match the performance of the custom
                      index or any portion thereof


4
       On or about March 6, 2018, S&P received a letter from Finvex in which Finvex requested
cancellation of Custom Index Order Schedule Number 9, as of June 6, 2018. As a result, S&P
cancelled that index, as of that date.


                                              8
             Case 1:20-cv-02378 Document 1 Filed 03/18/20 Page 9 of 17



(see, e.g., CIOS1, Exh. B at § 2);

               b.      Finvex with a non-exclusive, limited, and non-transferable
                       license to use and refer to certain of S&P’s and/or its
                       affiliates’ trade names, trademarks and/or services

(see, e.g., CIOS1, Exh. B at § 5.1);

               c.      That “[u]pon any termination of this Order Schedule or the
                       rights to use the Marks, [Finvex] shall cease all use of the
                       Marks. At S&P’s request, [Finvex] shall certify to S&P in
                       writing that [Finvex] has fully complied with this
                       requirement”

(e.g., CIOS1, Exh. B at § 5.7.3); and

               d.      That “[Finvex] shall report to S&P the following details
                       related to each Product annually in arrears . . . : (i) type of
                       Product(s) issued/traded per classifications on Exhibit B
                       (e.g. swap, ETF, ETN, etc.); (ii) normal or principal valued
                       as of the issue date / average daily assets under management
                       (as applicable); (iii) term to maturity; (iv) trade/issuance
                       date(s); and (v) any other information S&P reasonably
                       requires. [Finvex] shall submit all reports outlined in this
                       Section to S&P in the same manner as Informational
                       Materials as described in Section 6 of this Agreement and
                       Section 10 hereof

(e.g., CIOS1, Exh. C at § 3).

Finvex’s Material Breaches
and S&P’s Termination Notice

       24.     In mid-January 2019, S&P emailed Finvex regarding its then-outstanding

invoices. In response, Finvex stated “[w]e have started the payment, will send you tomorrow all

swifts details.” Finvex, however, failed to do so and, when S&P revisited the issue, Finvex

further stated “[w]e already sent you payment details.” Despite multiple follow-up emails,

however, Finvex failed to make payment. Upon information and belief, in an effort to avoid or

postpone its payment obligations, Finvex provided S&P with inaccurate information.

       25.     In or about April 2019, S&P offered that Finvex pay its then-outstanding invoices

in three (3) installment payments. But Finvex again failed to do so.


                                                 9
             Case 1:20-cv-02378 Document 1 Filed 03/18/20 Page 10 of 17



       26.     Accordingly, in a letter, dated June 26, 2019, S&P detailed Finvex’s material

breaches of the Custom Order Schedules (for non-payment and failure to report products) and the

Pricing Schedules (for non-payment). In its letter, S&P also provided Finvex with: (i) formal

notice of termination of the Custom Order Schedules and Pricing Schedules, pursuant to Section

5(b) of the MCA and Section 3.2 of the MSA; and (ii) an opportunity to cure its material

breaches of the MCA, MSA, Customer Order Schedules, Pricing Schedules, and related

contractual materials.

       27.     Thereafter, in a letter, dated July 18, 2019, at Finvex’s express request, S&P

provided Finvex with an additional opportunity to cure Finvex’s material breaches (e.g., pay the

outstanding invoices). But yet again, Finvex failed to do so.

       28.     In a letter, dated October 31, 2019, S&P finally provided Finvex with formal

notice of termination of the Custom Order and Pricing Schedules, pursuant to Section 5(b) of the

MCA and Section 3.2 of the MSA. S&P noted that, if Finvex did not cure its material breaches

by November 29, 2019, the Custom Order and Pricing Schedules would terminate.

       29.     With Finvex having failed, on multiple occasions, to cure its material breaches,

the Custom Order and Pricing Schedules terminated on November 29, 2019. Upon information

and belief, despite such termination, Finvex continued – and is continuing – to use S&P’s

indices, underlying data, services, trade names, trademarks, and/or service marks.

Invoices Remaining Unpaid by Finvex

       30.     As averred to above, from approximately January 2017 through June 2019, S&P

issued various invoices to Finvex – under the MSA, MCA, and related Attachments and

Schedules, including but not limited to Custom Order and Pricing Schedules – related to S&P’s

calculation and maintenance of certain indices and products linked to those indices. Each of the

invoices S&P issued to Finvex are listed below:


                                                10
  Case 1:20-cv-02378 Document 1 Filed 03/18/20 Page 11 of 17



Invoice Number           Date                Amount ($)

Custom Order Schedules
60049815                 January 2, 2017                138.52
60059078                 November 1, 2017            23,070.27
60058604                 December 16, 2017           45,000.00
60059551                 January 25, 2018             8,500.00
60060528                 February 6, 2018            10,000.00
60060577                 February 22, 2018            4,000.00
60061261                 March 1, 2018                9,000.00
60062307                 March 1, 2018               67,872.97
60062113                 April 10, 2018              27,500.00
60062044                 April 20, 2018              16,500.00
60062778                 May 4, 2018                 27,000.00
60064905                 June 1, 2018                44,359.83
60064908                 June 1, 2018                22,633.82
60063567                 June 26, 2018                4,000.00
60064580                 July 3, 2018                14,000.00
60064465                 July 7, 2018                12,000.00
60067771                 August 30, 2018              6,417.70
60067772                 August 30, 2018             42,199.13
60067294                 November 1, 2018            11,000.00
60068134                 December 16, 2018           45,000.00
60068997                 January 25, 2019             8,500.00
60070012                 February 6, 2019            10,000.00
60070059                 February 22, 2019            4,000.00
60071022                 March 1, 2019                9,000.00
60074382                 July 7, 2019                12,000.00
60074487                 July 3, 2019                14,000.00
60073472                 June 26, 2019                4,000.00
60072592                 May 4, 2019                 27,000.00
60071684                 April 20, 2019              16,500.00
60071748                 April 10, 2019              27,500.00
60075723                 June 1, 2019                41,871.53
60075724                 June 1, 2019                40,826.66
60075725                 June 1, 2019                 6,986.36
60075726                 June 1, 2019                 6,976.55
60077918                 August 1, 2019              11,000.00
60078684                 September 5, 2019           45,000.00

Pricing Schedules
60062087                 January 4, 2018             52,000.00
60071772                 January 4, 2019             52,000.00

TOTAL                                               829,353.34


                                  11
             Case 1:20-cv-02378 Document 1 Filed 03/18/20 Page 12 of 17



       31.     To date, despite S&P’s full performance – and S&P’s offers that Finvex satisfy

these obligations, via installment payments – Finvex has failed and refused to pay these invoices.

       32.     In addition, in 2019, Finvex failed to report certain details – including notional

amount, term to maturity, and issuance date – relating to financial products issued in connection

with Finvex’s custom indices. Finvex is required to report such details, on a quarterly basis,

pursuant to the MCA and related Schedules. These reports are used by S&P to calculate the IP

license fee payable by Finvex to S&P. Because, in 2019, Finvex failed to report, S&P was

unable to calculate the 2019 license fee and, therefore, was unable to issue the invoice on

account of the 2019 license fee. Upon information and belief, based on Finvex’s 2018 reports,

the license fee Finvex owes S&P for 2019 totals not less than $150,000.00.

       33.     For all the foregoing reasons, Finvex is liable to S&P for the amounts due under

these invoices and the 2019 license fee(s), totaling not less than $979,353.34, together with

applicable pre-judgment interest, post-judgment interest, expenses, costs, and attorneys’ fees.

                                  FIRST CAUSE OF ACTION
                                     (Breach of Contract)

       34.     Plaintiffs repeat and reallege each of their allegations contained in Paragraph 1

through and including Paragraph 33, as if fully set forth at length hereafter.

       35.     Plaintiffs performed all of their obligations under the MSA, MCA, the Custom

Order Schedules, the Pricing Schedules, and related contractual materials. As a result,

Defendant received the full fruits of the parties’ contracts.

       36.     Under the MSA, MCA, the Custom Order Schedules, the Pricing Schedules, and

related contractual materials, and by virtue of Plaintiffs’ full performance, Defendant currently

owes Plaintiffs an amount not less than $979,353.34.




                                                  12
             Case 1:20-cv-02378 Document 1 Filed 03/18/20 Page 13 of 17



       37.     Despite Plaintiffs’ full performance, Defendant materially breached the MSA,

MCA, the Custom Order Schedules, the Pricing Schedules, and related contractual materials by,

among other possible things, failing to report with respect to financial products issued and linked

to the custom indices, failing and refusing to pay Plaintiffs all or any portion of the amount it

currently owes Plaintiffs under the MSA, MCA, and related Attachments and Schedules.

       38.     Plaintiffs have been damaged by Defendant’s breaches.

       39.     By reason of the foregoing, Plaintiffs have been damaged in an amount to be

determined at trial, but not less than $979,353.34, together with pre-judgment interest, post-

judgment interest, expenses, costs, and attorneys’ fees.

                                 SECOND CAUSE OF ACTION
                                     (Unjust Enrichment)

       40.     Plaintiffs repeat and reallege each of their allegations contained in Paragraph 1

through and including Paragraph 39, as if fully set forth at length hereafter.

       41.     Plaintiffs performed all of their obligations under the MSA, MCA, the Custom

Order Schedules, the Pricing Schedules, and related contractual materials. As a result,

Defendant received the full fruits of the parties’ contracts.

       42.     Despite Plaintiffs’ full performance, Defendant has failed and refused to pay

Plaintiffs all or any portion of the more than $979,353.34 that Defendant currently owes

Plaintiffs under the MSA, MCA, the Custom Order Schedules, the Pricing Schedules, and related

contractual materials.

       43.     Plaintiffs have not achieved the benefit of the bargain and, unless Defendant is

ordered, in the interests of equity, to pay Plaintiffs an amount to be determined at trial, but not

less than $979,353.34, Defendant will have been unjustly enriched at Plaintiffs’ expense.




                                                  13
             Case 1:20-cv-02378 Document 1 Filed 03/18/20 Page 14 of 17



       44.     By reason of the foregoing, Plaintiffs have been damaged in an amount to be

determined at trial, but not less than $979,353.34, together with pre-judgment interest, post-

judgment interest, expenses, costs, and attorneys’ fees.

                                  THIRD CAUSE OF ACTION
                                      (Injunctive Relief)

       45.     Plaintiffs repeat and reallege each of their allegations contained in Paragraph 1

through and including Paragraph 44, as if fully set forth at length hereafter.

       46.     Plaintiffs performed all of their obligations under the MSA, MCA, the Custom

Order Schedules, the Pricing Schedules, and related contractual materials. As a result,

Defendant received the full fruits of the parties’ contracts.

       47.     Despite Plaintiffs’ full performance, and despite having been given an opportunity

to cure, Defendant has failed and refused to comply with its contractual obligations under the

MSA, MCA, the Custom Order Schedules, the Pricing Schedules, and related contractual

materials.

       48.     As a result, effective no later than November 29, 2019, Plaintiffs terminated the

MSA, MCA, the Custom Order Schedules, the Pricing Schedules, and related contractual

materials.

       49.     Under the MSA, Finvex agreed that, upon any termination of any Services

Attachment by either party, Finvex would: (i) cease all use of the applicable Services provided

under that Services Attachment; (ii) expunge the relevant Services and any portion or copies

thereof from all of Finvex’s electronic systems; and (iii) at SPFS’s request, shall certify to SPFS

in writing that Finvex has fully complied with that requirement.

       50.     Under the MCA, Finvex agreed that, upon any termination of the MCA, Finvex

would: (i) cease any and all uses of the Custom Indices and Underlying Data; (ii) delete,



                                                  14
             Case 1:20-cv-02378 Document 1 Filed 03/18/20 Page 15 of 17



remove, or otherwise purge the Custom Indices and all Underlying Data, including any copies

thereof, from all of Finvex’s electronic distribution systems; and (iii) at SPO’s request, certify to

SPO in writing that it had done so.

       51.     Under each of the Custom Order Schedules, Finvex agreed that, upon any

termination of each Custom Order Schedule or the rights to use SPO’s trade names, trademarks,

or service marks: (i) Finvex would cease all use of S&P’s trade names, trademarks, or service

marks; and (ii) at SPO’s request, Finvex would certify to SPO in writing that Finvex had fully

complied with that requirement.

       52.     Upon information and belief, despite termination of the MSA, MCA, and the

Custom Index Orders, the Pricing Schedules, and related contractual materials, Finvex continued

– and is continuing – to use Plaintiff’s indices, underlying data, services, trade names,

trademarks, and/or service marks.

       53.     By reason of the foregoing, Plaintiffs are entitled to injunctive relief in the form

of a judgment: (i) enjoining and restraining, preliminarily and permanently, Defendant from (a)

using the indices, underlying data, and services Plaintiffs provided to Defendant under the

Agreements, and (b) using or referring to Plaintiffs’ trade names, trademarks, or service marks;

and (ii) directing Defendant (a) to expunge the custom indices, underlying data, and services,

together with any portion or copies thereof, from all of Defendant’s electronic systems, and (b)

to certify, in writing, that Defendant has completed such expungement.

                                           *** *** ***




                                                 15
               Case 1:20-cv-02378 Document 1 Filed 03/18/20 Page 16 of 17



                 WHEREFORE, Plaintiffs Standard & Poor’s Financial Services LLC and S&P

Opco, LLC respectfully request that the Court enter judgment on the Complaint:

       (iv)      On Plaintiffs’ first cause of action for breach of contract, awarding

                 monetary damages to Plaintiffs and against Defendant in an

                 amount to be determined at trial, but not less than $979,353.34,

                 together with pre-judgment interest, post-judgment interest,

                 attorneys’ fees and costs;

       (ii)      On Plaintiffs’ second cause of action for unjust enrichment,

                 awarding money damages to Plaintiffs and against Defendant in an

                 amount to be determined at trial, but not less than $979,353.34,

                 together with pre-judgment interest, post-judgment interest,

                 attorneys’ fees and costs;

       (iii)     On Plaintiffs’ third cause of action for injunctive relief, a judgment:

                 (i) enjoining and restraining, preliminarily and permanently,

                 Defendant from (a) using the indices, underlying data, and services

                 Plaintiffs provided to Defendant under the Agreements, and (b)

                 using or referring to Plaintiffs’ trade names, trademarks, or service

                 marks; and (ii) directing Defendant (a) to expunge Plaintiffs’

                 indices, underlying data, services, trade names, trademarks, and

                 service marks, together with any portion or copies thereof, from all

                 of Defendant’s electronic systems, and (b) to certify, in writing, that

                 Defendant has completed such expungement.

       (iv)      Awarding such other relief as the Court deems just and proper.




                                                   16
Case 1:20-cv-02378 Document 1 Filed 03/18/20 Page 17 of 17
